Rich, J. (dissenting):
I dissent. The plaintiff bought this property for a home and paid for it. It was occupied by himself and his wife during her lifetime, and now the home he paid for is to go to these defendants because they happen to be relatives of his deceased wife. I cannot believe that the plaintiff purchased the property without some understanding as to its ownership. It was *770not permissible for the plaintiff to testify, and we are to ascertain the intention of the husband and hisi wife when the deed was taken from the facts stated, the circumstances and the meagre evidence disclosed by the record.
Jacob Hannauer, a business partner of the plaintiff, testified that after the contract was executed and before title was taken, Mrs Weigert said to him, “ ‘ Aaron bought the house, and he wants to put the house in my name. * * * I don’t think it is right.’ * * * I said, It is right to put it in your name. * * ■* Anytime he needs money and should sell the house* you convey it to him or to anybody that he wants to sell it to.’ She said, ‘ Well, if you think that is the right way, we will do it that way.”’ And the title was taken in her name. After-wards she repeatedly asserted that the property belonged to her husband, that he- bought the house, that she did not own the house, and arrangements for its sale must be made with her husband, who owned it. If she said these things, and it is in no way contradicted* it is inconsistent with the claim that the property was given to her, but is consistent with the claim of • the plaintiff. I must vote for reversal of the judgment.
Woodward, J., concurred.
Judgment affirmed, without costs. ■